DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Niedermeier, Patrick J. on April 28, 2022.
The application has been amended as follows: 
1. (Currently Amended)  An interactive braille display system comprising:
a processor; and
a display unit in electronic communication with the processor, the display unit including a braille cell unit and an interactive unit in physical contact with the braille cell unit, the interactive unit comprising: 
a surface layer for displaying braille information and sensing tactile contact by a user; and
a subsurface layer in physical communication with the surface layer, the subsurface layer including electrodes for detecting a capacitance change caused by the tactile contact by the user, wherein the capacitance change corresponds to a position of the tactile contact by the user,
wherein the braille information includes chart data comprised of a plurality of data points at a first resolution that are scaled and mapped to a second resolution of the display unit in order to display an entire graph of the chart data on the surface layer of the display unit; and
the processor is configured to receive the capacitance change detected by the subsurface layer and to generate an electronic output, the electronic output usable to assist the user in understanding information displayed by the display unit. 

2.  (Currently Amended)  The system of claim [[0]]1 wherein the subsurface layer includes first and second electrodes spaced along a first axis and third and fourth electrodes spaced along a second axis, the first axis perpendicular to the second axis, the first and second axes defining a surface plane of the subsurface layer.  

3.  (Currently Amended)  The system of claim [[0]]1 wherein the interactive unit includes a set of bores sized to at least partially surround a corresponding set of protuberances of the braille cell unit, each protuberance in the set of protuberances capable of assuming a raised state or a lowered state.

4.  (Currently Amended)  The system of claim [[0]]1 wherein the display unit is configured to display three or more lines of braille text.

5.  (Currently Amended)  The system of claim [[0]]1 wherein the tactile contact is at least one of a tap, a double-click, a slide, a swipe, a flick, or a pinch by the user.

6.  (Cancelled). 

7.  (Currently Amended)  The system of claim [[0]]1 wherein the information is investment or financial data.

8.  (Cancelled). 

9.  (Previously Presented)  The system of claim 1 wherein the chart data has two or more chart data series and the processor is configured to display each chart data series separately. 

10.  (Previously Presented)  The system of claim 1 wherein the chart data includes a line graph having two or more lines and the processor is configured to display each line individually on the display unit. 

11.  (Cancelled).

12.  (Currently Amended)  The system of claim [[8]]1 wherein the processor is configured to generate a magnified display of the chart data responsive to the tactile contact of the user.  

13.  (Cancelled). 

14.  (Currently Amended)  The system of claim [[0]]1 further including a speaker in electrical communication with the processor, the processor configured to provide to the speaker audio explaining the braille information.

15.  (Currently Amended)  The system of claim [[0]]1 further including a braille keyboard in electrical communication with the processor, the braille keyboard including multiple function keys for receiving additional user input.

16.  (Currently Amended)  The system of claim [[0]]1 wherein the braille cell unit includes an electroactive polymer for displaying braille text and the interactive unit uses projected capacitive technology for receiving the tactile contact by the user.

17.  (Currently Amended)  The system of claim [[0]]1 wherein the surface layer includes a plastic material. 

18.  (Currently Amended)  The system of claim [[0]]1 wherein each protuberance is enclosed by four points of intersection formed on a rectangular electrode grid and each point of intersection comprises an electrode.  

19.  (Currently Amended)  The system of claim [[0]]1 further including a microphone in electrical communication with the processor, the microphone configured to receive a user voice command, the processor configured to produce an output responsive to the voice command.

20.  (Currently Amended)  A computerized method of displaying braille information on a display unit having a braille cell and an interactive unit in physical contact with the braille cell, the computerized method comprising:
detecting, by a subsurface layer of the display unit, a capacitance change caused by tactile contact of a user with a surface layer of the display unit, the subsurface layer in physical communication with the surface layer; and
generating, by the processor, an output based on the tactile input, wherein the capacitance change corresponds to a position of the tactile contact by the user,
wherein the braille information includes chart data comprised of a plurality of data points at a first resolution that are scaled and mapped to a second resolution of the display unit in order to display an entire graph of the chart data on the surface layer of the display unit; and
receiving, by the processor, the capacitance change detected by the subsurface layer and generating an electronic output, the electronic output usable to assist the user in understanding information displayed by the display unit.

21.  (Currently Amended)  The method of claim [[0]]20 wherein the subsurface layer includes first and second electrodes spaced along a first axis and third and fourth electrodes spaced along a second axis, the first axis perpendicular to the second axis, the first and second axes defining a surface plane of the subsurface layer. 

22. (Currently Amended)  The method of claim [[0]]20 wherein the interactive unit includes a set of bores sized to at least partially surround a corresponding set of protuberances of the braille cell unit, each protuberance in the set of protuberances capable of assuming a raised state or a lowered state.

23.  (Currently Amended)  The method of claim [[0]]20 wherein the display unit is configured to display three or more lines of braille text.

24.  (Currently Amended)  The method of claim [[0]]20 wherein the tactile contact is at least one of a tap, a double-click, a slide, a swipe, a flick, or a pinch by the user. 

25.  (Cancelled). 

26.  (Currently Amended)  The method of claim [[0]]20 wherein the information is investment or financial data.

27.  (Cancelled). 

28.  (Previously Presented)  The method of claim 20 wherein the chart data has two or more chart data series and the processor is configured to display an entire graph for each chart data series separately. 

29.  (Previously Presented)  The method of claim 20 wherein the chart data includes a line graph having two or more lines and the processor is configured to display an individual line graph for each of the two or more lines individually on the display unit.  

30.  (Cancelled).

31.  (Previously Presented)  The method of claim 20 wherein the processor is configured to generate a magnified display of the chart data responsive to the tactile contact of the user.  

32.  (Cancelled). 

33.  (Currently Amended)  The method of claim [[0]]20 further including a speaker in electrical communication with the processor, the processor configured to provide to the speaker audio explaining the braille information.

34.  (Currently Amended)  The method of claim [[0]]20 further including a braille keyboard in electrical communication with the processor, the braille keyboard including multiple function keys for receiving additional user input. 

35.  (Currently Amended)  The method of claim [[0]]20 wherein the braille cell unit includes an electroactive polymer for displaying braille text and the interactive unit uses projected capacitive technology for receiving the tactile contact by the user.

36.  (Currently Amended)  The method of claim [[0]]20 wherein the surface layer includes a plastic material. 

37.  (Currently Amended)  The method of claim [[0]]20 wherein each protuberance is enclosed by four points of intersection formed on a rectangular electrode grid and each point of intersection comprises an electrode. 

[AltContent: textbox (130302612v1)]38.  (Currently Amended)  The method of claim [[0]]20 further including a microphone in electrical communication with the processor, the microphone configured to receive a user voice command, the processor configured to produce an output responsive to the voice command.
Allowable Subject Matter

Claims 1-5, 7, 9, 10, 12, 14-24, 26, 28, 29, 31, 33-38 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 04/12/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho Pub. No. US 20120315605 A1 - SYSTEM AND METHOD FOR PROVIDING LEARNING INFORMATION FOR VISUALLY IMPAIRED PEOPLE BASED ON HAPTIC ELECTRONIC BOARD


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647